      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 1 of 37




1    JON D. UNIVERSAL, SBN 141255
     JAMES P. MAYO, SBN 169897
2    NEJLA NASSIRIAN, SBN 308730
     BRETT H. WANNER, SBN 314025
3    UNIVERSAL & SHANNON, LLP
     2240 Douglas Boulevard, Suite 290
4    Roseville, California 95661
     Telephone: (916) 780-4050
5    Facsimile: (916) 780-9070
6    Attorneys for Defendant FCA US LLC
7

8                                 UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   ELZA LYNN LEFEVRE,                                  Case No.:
12                  Plaintiff,                           (Removed from San Mateo County Superior
                                                         Court, Case No. 20-CIV-02336)
13           vs.
                                                         DECLARATION OF JAMES P. MAYO IN
14   FCA US LLC; and DOES 1 through 20,                  SUPPORT OF DEFENDANT’S NOTICE
     inclusive,                                          OF REMOVAL OF ACTION PURSUANT
15                                                       TO 28 U.S.C. §§ 1332, 1441 AND 1446
                    Defendants.                          AND EXHIBITS THERETO
16

17

18           I, JAMES P. MAYO, declare:
19           1.     I am an attorney duly licensed to practice law before all of the courts of the State
20   of California and the United States District Court for the Northern District of California, and I
21   am an attorney with UNIVERSAL & SHANNON, LLP, attorneys of record for Defendant FCA
22   US LLC (“FCA US”) in this action. I am a member in good standing with the State Bar of
23   California.
24           2.     I have personal knowledge of the following facts, except for those based upon
25   information and belief, which I believe to be true, and if called upon to testify, I would and could
26   competently testify to their truth and accuracy.
27   ///
28   ///


                                                       1
           DECLARATION OF JAMES P. MAYO IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL OF ACTION
                     PURSUANT TO 28 U.S.C. §§ 1332, 1441 AND 1446 AND EXHIBITS THERETO
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 2 of 37




1

2             3.    This Declaration is submitted in support of Defendant’s Notice of Removal to the
3    United States District Court for the Northern District of California under 27 U.S.C. §§ 1332,
4    1441, and 1446.
5             4.    In executing this Declaration, I do not intend, and FCA US has not authorized me,
6    to waive any protections or privileges it may have as to proprietary, trade secret and/or
7    confidential information, or to waive its attorney-client privilege as to any of its communications
8    or to waive the work product immunity developed in anticipation of or in response to litigation. I
9    intend only to describe certain factual matters that are pertinent to this Declaration.
10            5.    Attached hereto as Exhibit “A” is a true and correct copy of the Summons and
11   Complaint filed by Plaintiff ELZA LYNN LEFEVRE on June 2, 2020, in the San Mateo County
12   Superior Court asserting claims under California’s Song-Beverly Consumer Warranty Act
13   against FCA US.
14            6.    Pursuant to the Service of Process Transmittal, FCA US was first served with the
15   Complaint on June 17, 2020. Attached hereto as Exhibit “B” is a true and correct copy of the
16   Service of Process Transmittal.
17            7.    Attached hereto as Exhibit “C” are true and correct copies of the Case
18   Management Conference, and Excerpts of Local Rules issued by the San Mateo County Superior
19   Court.
20            8.    Attached hereto as Exhibit “D” is a true and correct copy of FCA US’s Answer to
21   Plaintiff’s Complaint served on Plaintiff.
22            9.    Attached Exhibit “E” is a true and correct copy of the purchase agreement for the
23   subject vehicle that was attached to the Complaint in this case.
24            10.   Attached Exhibit “F” is a true and correct copy of an excerpt from FCA US’s
25   2014 Form 10-K filing.
26   ///
27   ///
28   ///


                                                       2
           DECLARATION OF JAMES P. MAYO IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL OF ACTION
                     PURSUANT TO 28 U.S.C. §§ 1332, 1441 AND 1446 AND EXHIBITS THERETO
     Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 3 of 37




1           I declare under penalty of perjury under the laws of the State of California that the
2    foregoing is true and correct. Executed this 17th day of July 2020 at Los Angeles, CA.
3

4                                                         /s/ James P. Mayo
                                                          _________________________
5                                                         JAMES P. MAYO, ESQ.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     3
         DECLARATION OF JAMES P. MAYO IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL OF ACTION
                   PURSUANT TO 28 U.S.C. §§ 1332, 1441 AND 1446 AND EXHIBITS THERETO
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 4 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 5 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 6 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 7 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 8 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 9 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 10 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 11 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 12 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 13 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 14 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 15 of 37




                        EXHIBIT A
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 16 of 37




                        EXHIBIT B
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 17 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 18 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 19 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 20 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 21 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 22 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 23 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 24 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 25 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 26 of 37




                        EXHIBIT C
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 27 of 37




                        EXHIBIT C
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 28 of 37




1    JON D. UNIVERSAL, SBN 141255
     JAMES P. MAYO, SBN 169897
2    NEJLA NASSIRIAN, SBN 308730
     BRETT H. WANNER, SBN 314025                                    7/10/2020
3    UNIVERSAL & SHANNON, LLP
     2240 Douglas Boulevard, Suite 290
4    Roseville, California 95661
     Telephone: (916) 780-4050
5    Facsimile: (916) 780-9070
6    Attorneys for Defendant FCA US LLC
7
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
8
                                       COUNTY OF SAN MATEO
9

10
     ELZA LYNN LEFEVRE,                                Case No.: 20-CIV-02336
11
                   Plaintiff,                          Assigned to Judge ~, Dept. 11
12                                                     Action Filed: June 2, 2020
            vs.
13                                                     DEFENDANT FCA US LLC’S ANSWER
     FCA US LLC; and DOES 1 through 20,                TO PLAINTIFF’S COMPLAINT
14   inclusive,
15                 Defendants.
16

17          Defendant FCA US LLC hereby responds to Plaintiff’s Complaint herein, as follows:
18   Pursuant to California Code of Civil Procedure § 431.30, Defendant denies each and every
19   allegation in the Complaint and further denies that Plaintiff has been damaged in any sum
20   whatsoever.
21                                FIRST AFFIRMATIVE DEFENSE
22                                        (Comparative Fault)
23          If Plaintiff sustained any damages, as alleged in her Complaint, that damage was
24   proximately caused and contributed to by Plaintiff in failing to conduct himself in a manner
25   ordinarily expected of a reasonably prudent person in the conduct of their affairs and business.
26   Thus, Plaintiff’s contributory negligence and fault diminish any recovery sought.
27   ///
28   ///


                                                  1
                        DEFENDANT FCA US LLC’S ANSWER TO PLAINTIFF’S COMPLAINT




                                         EXHIBIT D
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 29 of 37




1                                 SECOND AFFIRMATIVE DEFENSE
2                               (Contributory Negligence of Third Parties)
3           If Plaintiff sustained any damages, as alleged in her Complaint, that damage was
4    proximately caused and contributed to by persons and/or parties other than Defendant in failing to
5    conduct herself in a manner ordinarily expected of reasonably prudent persons in the conduct of
6    their affairs and business. Thus, the contributory negligence and fault of persons and/or parties
7    other than Defendant diminishes any recovery sought by Plaintiff.
8                                  THIRD AFFIRMATIVE DEFENSE
9                                   (Failure to State a Cause of Action)
10          Plaintiff’ Complaint, and each cause of action and count contained therein, fails to state
11   sufficient facts to constitute a cause of action against Defendant.
12                                FOURTH AFFIRMATIVE DEFENSE
13                                      (Disclaimer of Warranties)
14          Plaintiff’s cause of action for breach of express warranty and incidental and consequential
15   damages is barred by the express disclaimers and limitations of liability contained in the alleged
16   express warranties.
17                                  FIFTH AFFIRMATIVE DEFENSE
18                                        (Statute of Limitations)
19          Any cause of action alleged in Plaintiff’s Complaint is barred by the statutes of limitation
20   contained in the Code of Civil Procedure, specifically §§ 338 and 338.1, Code of Civil Procedure
21   § 337, and/or Commercial Code § 2725.
22                                  SIXTH AFFIRMATIVE DEFENSE
23                                     (Failure to Mitigate Damages)
24          If Plaintiff sustained any damages, as alleged in his Complaint, that damage was
25   proximately caused and contributed to by Plaintiff in failing to mitigate damages. Thus, Plaintiff’s
26   failure to mitigate damages diminishes any recovery herein.
27   ///
28   ///


                                                     2
                           DEFENDANT FCA US LLC’S ANSWER TO PLAINTIFF’S COMPLAINT




                                          EXHIBIT D
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 30 of 37




1                                SEVENTH AFFIRMATIVE DEFENSE
2                                                 (Estoppel)
3           Defendant is informed and believes and, thus, alleges that Plaintiff has engaged in conduct
4    and activity sufficient to estop them from asserting all or any part of the claims set forth in her
5    Complaint.
6                                 EIGHTH AFFIRMATIVE DEFENSE
7                                             (Unclean Hands)
8           Defendant is informed and believes and, thus, alleges that the claims and relief sought by
9    Plaintiffs are barred by the doctrine of unclean hands.
10                                 NINTH AFFIRMATIVE DEFENSE
11                                                 (Waiver)
12          Defendant is informed and believes and, thus, alleges that Plaintiff has engaged in conduct
13   and activities sufficient to constitute a waiver of any alleged breach of contract, breach of warranty,
14   negligence, or any other conduct, as set forth in his Complaint.
15                                 TENTH AFFIRMATIVE DEFENSE
16                                                 (Laches)
17          Defendant is informed and believes and, thus, alleges that Plaintiff waited an unreasonable
18   period of time to complain of the alleged acts or omissions at issue in their Complaint so as to
19   prejudice Defendant. Plaintiff is, therefore, guilty of laches and is barred from recovery.
20                              ELEVENTH AFFIRMATIVE DEFENSE
21                                        (Failure of Performance)
22          Defendant is informed and believes and, thus, alleges that any failure to perform the
23   obligations as described in the Complaint resulted from Plaintiff’s failure to perform as required
24   by the contract and/or warranty. Performance of Plaintiff’s obligations are a condition precedent
25   to the performance of Defendant's obligations.
26   ///
27   ///
28   ///


                                                   3
                         DEFENDANT FCA US LLC’S ANSWER TO PLAINTIFF’S COMPLAINT




                                           EXHIBIT D
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 31 of 37




1                                TWELFTH AFFIRMATIVE DEFENSE
2                                          (Alteration of Product)
3            The vehicle was not defective or in an unmerchantable condition at any time when it left
4    the possession, custody, and control of the manufacturer. Any damage to the subject automobile
5    was caused and created by changes and alterations made to the vehicle, subsequent to the vehicle's
6    manufacture and/or sale, by persons other than the manufacturer or any of its agents, servants, or
7    employees; thus, barring Plaintiff’s recovery.
8                              THIRTEENTH AFFIRMATIVE DEFENSE
9                         (Failure to State Cause of Action for Civil Penalties)
10           Plaintiff’s Complaint fails to state sufficient facts to warrant the imposition of civil
11   penalties because it was believed that replacement or repurchase of the subject vehicle was not
12   appropriate under the circumstances then known.
13                            FOURTEENTH AFFIRMATIVE DEFENSE
14                                            (Civil Penalties)
15           Any cause of action alleged in Plaintiff’s Complaint seeking civil penalties is barred by the
16   statute of limitations contained in the Code of Civil Procedure, specifically § 340.
17                              FIFTEENTH AFFIRMATIVE DEFENSE
18                                                (Consent)
19           The repair process to Plaintiff’s vehicle was appropriate and proper and is believed to have
20   been done with Plaintiff’s consent.
21                              SIXTEENTH AFFIRMATIVE DEFENSE
22                                    (Abuse or Failure to Maintain)
23           Plaintiff is barred from recovery by virtue of Civil Code § 1794.3 since the claimed defect
24   or nonconformity was caused by the unauthorized or unreasonable use of the vehicle following
25   sale.
26   ///
27   ///
28   ///


                                                   4
                         DEFENDANT FCA US LLC’S ANSWER TO PLAINTIFF’S COMPLAINT




                                           EXHIBIT D
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 32 of 37




1                            SEVENTEENTH AFFIRMATIVE DEFENSE
2                              (Civil Code § l791.1(c)-Implied Warranty)
3           Each and every cause of action based upon breach of implied warranty is barred by virtue
4    of Civil Code § 1791.1(c).
5                             EIGHTEENTH AFFIRMATIVE DEFENSE
6                       (Failure to Provide Reasonable Opportunity to Repair)
7           Plaintiff is precluded from any recovery pursuant to the Song-Beverly Consumer Warranty
8    Act because Plaintiff failed and refused to provide a reasonable opportunity to repair.
9                             NINETEENTH AFFIRMATIVE DEFENSE
10                                          (Improper Venue)
11          Defendant alleges that venue is improper pursuant to C.C.P. §§ 395, 395.5, 396b and 397,
12   among others.
13          WHEREFORE, Defendant FCA US LLC requests the following:
14          1. That Plaintiff recover nothing by way of his Complaint on file herein;
15          2. That judgment be entered in favor of Defendant for attorney’s fees and costs of suit;
16   and,
17
            3. For such other and further relief as the Court may deem just and proper.
18

19
     DATED: July 10, 2020                         UNIVERSAL & SHANNON, LLP
20

21

22                                                JON D. UNIVERSAL, ESQ.
                                                  Attorneys for Defendant FCA US LLC
23

24

25

26

27

28



                                                   5
                         DEFENDANT FCA US LLC’S ANSWER TO PLAINTIFF’S COMPLAINT




                                          EXHIBIT D
      Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 33 of 37




                                          PROOF OF SERVICE
1
     LEFEVRE (ELZA LYNN) v. FCA US LLC et al.
2
     SAN MATEO COUNTY SUPERIOR COURT CASE NO. 20-CIV-02336
3
            I am employed in the County of Placer, State of California. I am over the age of 18 and
4    not a party to the within action. My business address is 2240 Douglas Boulevard, Suite 290,
     Roseville, California 95661.
5
            On the date below, I served the following document described as DEFENDANT FCA US
6    LLC'S ANSWER TO PLAINTIFF’S COMPLAINT on all interested parties in this action by
     placing  a true copy  the original thereof enclosed in sealed envelopes addressed as follows:
7

8     Kristin Kemnitzer, Esq.                          Counsel for Plaintiff
      Adam J. McNeile, Esq.                            Tel: (415) 632-1900
9     KEMNITZER, BARRON & KRIEG                        Fax: (415) 632-1901
10
      42 Miller Ave., 3rd Floor                        kristin@kbklegal.com
      Mill Valley, CA 94941                            adam@kbklegal.com
11
           (BY OVERNIGHT DELIVERY/COURIER)
12          I deposited such envelope in a box or facility regularly maintained by the express service
            carrier in an envelope or package designated by the express service carrier with delivery
13          fees provided for.
14         (BY MAIL, 1013a, 2015.5 C.C.P.)
            I am readily familiar with the firm’s practice for collection and processing correspondence
15          for mailing. Under that practice, this document will be deposited with the U.S. Postal
            Service on this date with postage thereon fully prepaid at Roseville, California in the
16          ordinary course of business. I am aware that on motion of the party served, service is
            presumed invalid if postal cancellation date or postage meter date is more than one day
17          after date of deposit for mailing in affidavit.

18         (BY PERSONAL SERVICE) I caused to be personally delivered to the offices of the
            person(s) at the address(es) above.
19
           (STATE) I declare under penalty of perjury under the laws of the State of California that
20
            the above is true and correct.

21
            Executed on July 10, 2020 at Roseville, California.

22
                                                           /Marcia Ney/
23                                                         MARCIA NEY
24   **Courtesy copy emailed to the person(s) at the email address(es) as set forth above.
25

26

27

28




                                              PROOF OF SERVICE




                                          EXHIBIT D
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 34 of 37




                        EXHIBIT E
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 35 of 37




                        EXHIBIT E
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 36 of 37




                        EXHIBIT E
Case 3:20-cv-04814-EMC Document 1-2 Filed 07/17/20 Page 37 of 37




                        EXHIBIT F
